     2:19-cv-00366-RMG          Date Filed 01/31/20      Entry Number 60      Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

                                               )
Andrew Green and Shirley Green, as             )
legal guardians of N.G. (a minor child)        ) Case No. 2:19-cv-00366-RMG
and Andreia Samoria Green                      )
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )
                                               )        Plaintiffs’ Expert Disclosure
Kanye West; Getting Out Our Dreams,            )
II, LLC; UMG Recordings, Inc. a/k/a            )
Universal Music Group; Def Jam                 )
Recordings; Cydel Young d/b/a Mr.              )
Redan Music a/k/a Mr. Redan; BMG               )
Rights Management (US), LLC a/k/a              )
BMG Platinum Songs US and John Does            )
1-30;                                          )
                                               )
       Defendants.                             )

       Pursuant to Fed. R. Civ. P. 26(a)(2) (and as a supplement to Plaintiffs’ responses to

Defendants’ discovery requests), Plaintiffs disclose the following experts:

       Judith Finell
       Judith Finell MusicServices, Inc.
       4712 Admiralty Way
       Suite 918
       Marina Del Rey, CA 90292
       310.301.3338

       Ms. Finell, a musicologist, is expected to testify as to the contributions of the Green
       Samples to “Ultralight Beam”. Quantitatively, Ms. Finell is expected to testify that
       based on a spectrogram analysis, 14.89% of “Ultralight Beam” contains the Green
       Samples. Ms. Finell may also be asked to testify as to the qualitative contribution of
       the Green Samples to “Ultralight Beam” and/or “The Life of Pablo”.

       Michael Einhorn, Ph.D.
       3 E. Nob Hill Drive
       Roseland, NJ 07068
       973.618.1212
     2:19-cv-00366-RMG          Date Filed 01/31/20      Entry Number 60        Page 2 of 2




       Dr. Einhorn, an economist, is expected to testify as to Plaintiffs actual damages
       under 17 U.S.C. 503. Due to a lack of financial data from the Defendants, his
       opinions cannot be disclosed at this time, but will be supplemented.

       Although not retained experts, Plaintiffs reserve the right to elicit opinions from any
       of the witnesses named by any party to the extent that they are experts in their field
       relative to the incident that is the subject of this litigation. Plaintiffs also reserve the
       right to elicit opinions from expert witnesses named or retained by any other party.

       Pursuant to stipulation of the parties, Plaintiffs’ experts’ written reports under Fed. R.

Civ. P. 26(a)(2)(B) will be provided after receipt of Defendants’ financial data.

       Plaintiffs reserve the right to move to waive or otherwise excuse their performance under

Fed. R. Civ. P. 26(a)(2)(B).



Dated: 01/31/2020                                    /s/ Jason Scott Luck
                                                     Jason Scott Luck (Fed. Id. 9696)
                                                     jluck@garrettlawsc.com
                                                     Ryan A. Love (Fed. Id. 12828)
                                                     rlove@garrettlawsc.com
                                                     Garrett Law Offices, LLC
                                                     1075 E. Montague Ave.
                                                     North Charleston, SC 29405
                                                     843.554.5515 (phone)
                                                     843.747.3198 (telefax)
                                                     Attorneys for Plaintiffs
